                  Case 21-10474-MFW                Doc 707       Filed 08/31/21        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket No. 662


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
             Case 21-10474-MFW         Doc 707     Filed 08/31/21     Page 2 of 4




2. On August 23, 2021, I caused to be served the “Fifth Monthly Fee Application of Portage
   Point Partners LLC for Allowance of Compensation for Services Rendered and
   Reimbursement of Expenses as Financial Advisor to the Debtors and Debtors in Possession
   for for [sic] the Period from July 1, 2021 Through July 31, 2021,” dated August 23, 2021
   [Docket No. 662], by causing true and correct copies to be delivered via electronic mail to
   those parties listed on the annexed Exhibit A.


                                                               /s/ Angela Chachoff
                                                               Angela Chachoff
Sworn to before me this
24th day of August, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 707   Filed 08/31/21   Page 3 of 4




                    EXHIBIT A
         Case 21-10474-MFW           Doc 707        Filed 08/31/21           Page 4 of 4
                         Alamo Drafthouse Cinemas Holdings, LLC
                                Case No. 21-10474 (MFW)
                     OCP/Fee Application Notice Parties Email Service List




NAME                                 EMAIL
LOCKE LORD LLP                       JJACOBSEN@LOCKELORD.COM
MCGINNIS LOCHRIDGE LLP               EMCHORSE@MCGINNISLAW.COM
OFFICE OF UNITED STATES TRUSTEE      TIMOTHY.FOX@USDOJ.GOV
PACHULSKI STANG ZIEHL & JONES LLP BSANDLER@PSZJLAW.COM; RFEINSTEIN@PSZJLAW.COM
PROSKAUER ROSE LLP                   CDALE@PROSKAUER.COM
ROPES & GRAY LLP                     GREGG.GALARDI@ROPESGRAY.COM
                                     Count: 7




                                          Page 1 of 1
